office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b5 postn-136627-11 uilc date december third party communication none date of communication not applicable to charles e buxbaum domestic_production_deduction issue counsel large business international washington dc john f eiman petroleum industry counsel large business international houston tx from paul handleman chief branch office of the associate chief_counsel passthroughs special industries cc psi b5 subject sec_199 treatment of proceeds from the sale of leasehold rights in natural_gas properties this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether taxpayer’s gross_receipts derived from the sale of leasehold rights are domestic_production_gross_receipts dpgr under sec_199 conclusion taxpayer’s gross_receipts derived from the sale of leasehold rights are not dpgr under sec_199 facts corporation x taxpayer is an independent natural_gas exploration and production company during taxpayer entered into an oil gas and mineral lease lease with individual y the terms of the lease give taxpayer certain rights taxpayer can enter individual y’s land for a period of time to investigate explore prospect drill for postn-136627-11 unsevered oil natural_gas and or minerals if taxpayer finds oil natural_gas and or minerals on the land then taxpayer is entitled to the oil natural_gas and or mineral production subject_to an in-kind or cash_equivalent royalty based on the amount of oil natural_gas and or mineral produced taxpayer may exercise an option to continue the lease beyond the initial term additionally taxpayer may assign the lease to another party the above rights are considered taxpayer’s interest in the lease and are collectively referred to as leasehold rights taxpayer bears all expenses associated with producing the oil natural_gas and or minerals such as for oil and natural_gas constructing a well or wells pipeline and processing plant in taxpayer drilled a natural_gas well on individual y’s property the well consisted of a borehole the steel casing and the well head collectively the well’ there are various pipes to transfer the natural_gas from the well to measuring and separating equipment that corporation x placed near the well head taxpayer expensed all of its intangible_drilling_and_development_costs idc related to drilling the well the well produced natural_gas into for purposes of sec_199 taxpayer treated its share of the gross_receipts derived from the sale of the produced natural_gas as dpgr during taxpayer sold its leasehold rights and the well to corporation z an unrelated corporation for a lump sum taxpayer sold other_property in this sale but this advice does not address whether gross_receipts from the sale of such other_property are dpgr law and analysis sec_199 under sec_199 the domestic_production_activities_deduction is determined by applying a percentage to the lesser_of the taxpayer's qualified_production_activities_income qpai or taxable_income determined without regard to the sec_199 deduction the applicable_percentage i sec_3 for taxable years beginning in and for taxable years beginning in through and for taxable years beginning after under sec_199 qpai is determined by taking dpgr for the taxable_year less cost_of_goods_sold cgs allocable to such dpgr less other expenses losses or deductions which are properly allocable to such dpgr sec_199 provides dpgr means the gross_receipts of the taxpayer which are derived from in the case of a taxpayer engaged in the active_conduct of a construction trade_or_business construction of real_property performed in the united_states by the taxpayer in the ordinary course of such trade_or_business sec_1_199-3 provides the term construction means activities and services postn-136627-11 relating to the construction or erection of real_property as defined in sec_1_199-3 in the united_states by a taxpayer that at the time the taxpayer constructs the real_property is engaged in a trade_or_business but not necessarily its primary or only trade_or_business that is considered construction for purposes of the north american industry classification system naics on a regular and ongoing basis a trade_or_business that is considered construction under the naics means a construction activity under the two-digit naics code of and any other construction activity in any other naics code provided the construction activity relates to the construction of real_property such as naics code drilling oil_and_gas wells and support activities for oil_and_gas operations for purposes of sec_1_199-3 the term construction_project means the construction activities and services treated as the item under sec_1_199-3 tangible_personal_property for example appliances furniture and fixtures that is sold as part of a construction_project is not considered real_property for purposes of sec_1_199-3 in determining whether property is real_property the fact that property is real_property under local law is not controlling conversely property may be real_property for purposes of this sec_1_199-3 even though under local law the property is considered tangible_personal_property sec_1_199-3 provides that activities constituting construction are activities performed in connection with a project to erect or substantially renovate real_property including activities performed by a general contractor or that constitute activities typically performed by a general contractor for example activities relating to management and oversight of the construction process such as approvals periodic inspection of the progress of the construction_project and required job modifications sec_1_199-3 provides that construction activities also include activities relating to drilling an oil or gas well and mining and include any activities the cost of which are idc within the meaning of sec_1_612-4 or development_expenditures for a mine or natural_deposit under sec_616 sec_1_199-3 defines real_property to mean buildings items that are structural_components of buildings inherently permanent structures as defined in sec_1 263a- c other than machinery as defined in sec_1_263a-8 including items that are structural_components of inherently permanent structures inherently permanent land improvements oil_and_gas wells and infrastructure sec_1_199-3 provides assuming all requirements of sec_1_199-3 are met dpgr derived from the construction of real_property performed in the united_states includes the proceeds from the sale exchange or other_disposition of real_property constructed by the taxpayer in the united_states whether or not the property is sold immediately after construction is completed and whether or not the construction_project is completed dpgr derived from the construction of real_property includes compensation_for the performance of construction services by the taxpayer in the united_states dpgr derived from the construction of real_property includes gross_receipts derived from materials_and_supplies consumed in the construction_project or that postn-136627-11 become part of the constructed real_property assuming all requirements of sec_1 m are met sec_1_199-3 provides that dpgr from the construction of real_property does not include except as provided in sec_1_199-3 gross_receipts derived from the sale_or_other_disposition of land including zoning planning entitlement costs and other costs capitalized to the land sec_1_199-8 provides that sec_1_199-3 is applicable for taxable years beginning on or after date idc under sec_1_612-4 sec_263 provides that no deduction is allowed for capital expenditures however notwithstanding the provisions of sec_263 sec_263 allows a taxpayer an election under regulations prescribed by the secretary to deduct idc those regulations are set forth in sec_1_612-4 sec_1_612-4 provides that idc incurred by an operator in the development of oil_and_gas_properties may at his option be chargeable to capital or to expense if the taxpayer chooses to expense idc the taxpayer also has an option to elect to amortize the idc over months sec_59 under sec_1_612-4 idc are expenditures made by an operator for wages fuel repairs hauling supplies etc incident to and necessary for the drilling of wells and the preparation of wells for the production of oil or gas they include the cost to operators of any drilling or development work excluding amounts payable only out of production or gross or net_proceeds from production if such amounts are depletable income to the recipient and amounts properly allocable to cost of depreciable_property done for them by contractors under any form of contract including turnkey contracts examples of idc are all amounts paid for labor fuel repairs hauling and supplies or any of them which are used in the drilling shooting and cleaning of wells in such clearing of ground draining road making surveying and geological works as are necessary in preparation for the drilling of wells and in the construction of such derricks tanks pipelines and other physical structures as are necessary for the drilling of wells and the preparation of wells for the production of oil or gas sec_1_612-4 provides that the expenditures_for clearing ground draining road making surveying geological work excavation grading and the drilling shooting and cleaning of wells are considered not to be represented by physical property and when charged to capital_account are returnable through depletion however amounts paid for wages fuel repairs hauling supplies etc used in the installation of casing and equipment and in the construction on the premises of derricks and other physical structures are considered to be represented by physical property postn-136627-11 under sec_1_612-4 a taxpayer may exercise the election to expense idc by claiming idc as a deduction on the taxpayer's return for the first taxable_year in which the taxpayer pays or incurs such costs no formal statement is necessary but if the taxpayer fails to deduct the idc the taxpayer is deemed to have elected to recover such costs through depletion to the extent that they are not represented by physical property and through depreciation to the extent that they are represented by physical property once an election is made the taxpayer is bound by such election in future years in your request you asked our office whether taxpayer’s gross_receipts derived from the sale of the leasehold rights are dpgr your request agrees that taxpayer’s gross_receipts attributable to the sale of the well qualify as dpgr sec_199 provides dpgr means the gross_receipts of the taxpayer which are derived from in the case of a taxpayer engaged in the active_conduct of a construction trade_or_business construction of real_property performed in the united_states by the taxpayer in the ordinary course of such trade_or_business taxpayer constructed the well in the ordinary course of its business the well is considered real_property under sec_1 m and taxpayer meets the other requirements of sec_199 thus taxpayer’s gross_receipts from the sale of the well are dpgr however you question whether the gross_receipts derived from taxpayer’s sale of the leasehold rights qualify as dpgr our office concludes that the gross_receipts from the sale of the leasehold rights do not qualify as dpgr the leasehold rights are not part of the real_property that taxpayer constructed ie the well among the requirements of sec_199 for gross_receipts to qualify as derived from the construction of real_property a taxpayer must construct property and that property must be real_property taxpayer did not construct the leasehold rights the leasehold rights that taxpayer sold to corporation z are the same leasehold rights that taxpayer acquired by entering into the lease with individual y the costs of acquiring the leasehold rights are not idc under sec_1_612-4 and thus are not part of taxpayer’s construction activities with respect to the well under sec_1_199-3 taxpayer’s construction of the well does not transform the leasehold rights into real_property constructed by the taxpayer our office also notes that any gross_receipts attributable to unsevered oil natural_gas and minerals relate to the leasehold rights and not to the well the leasehold right sec_1 although it was not a fact provided in the advice request our office assumes that taxpayer’s activities with respect to the well are considered construction for purposes of naics as required by sec_1 m i taxpayer’s gross_receipts derived from the sale of the well should include any gross_receipts that are derived from activities constituting construction activities for purposes of sec_199 these activities include activities relating to drilling an oil or gas well and include any activities the cost of which are idc within the meaning of sec_1_612-4 or development_expenditures for a mine or natural_deposit under sec_616 as provided in sec_1_199-3 postn-136627-11 give taxpayer and now corporation z permission to produce and ownership rights in the oil natural_gas and or minerals the well only provides the means to produce the unsevered natural_gas not any production or ownership rights in the natural_gas under sec_199 a qualifying disposition of natural_gas only occurs after a taxpayer produces natural_gas our office notes that if taxpayer did not expense its idc then some of taxpayer’s basis in the lease and therefore the leasehold rights may be attributable to idc of the constructed well for example if a taxpayer does not elect to expense idc then that taxpayer may charge the costs that are not represented by physical property to its lease and recover the costs through depletion upon production of oil or gas therefore a taxpayer’s adjusted_basis in its lease for purposes of calculating gain_or_loss upon disposition may include idc that were capitalized by the taxpayer and not yet recovered through depletion if taxpayer capitalized idc to the basis in its lease then those amounts should be considered costs related to the construction of the well and an amount of the gross_receipts derived from the sale allocable to the capitalized idc qualifies as dpgr however the dpgr amount should not exceed the amount of capitalized idc your advice also seeks clarification on whether sec_1_263a-8 is relevant for determining what real_property taxpayer constructed under sec_199 sec_1_263a-8 defines real_property in general to include land unsevered natural products of land buildings and inherently permanent structures sec_1 263a- c provides that unsevered natural products of land include mines wells and other natural deposits taxpayer’s sale occurred in so sec_1_199-3 is applicable sec_1_199-3 defines real_property and includes buildings oil_and_gas wells and references sec_1_263a-8 inherently permanent structures and sec_1_263a-8 c machinery for exclusion purposes but does not cross reference sec_1 263a- c or this is because sec_1_199-3 describes construction of real_property and so sec_1_199-3 describes real_property that can be constructed and includes oil_and_gas wells without reference to sec_1_263a-8 our office concludes that taxpayer’s well is separate from the unsevered oil natural_gas and minerals under sec_199 the construction of a well does not transform the unsevered oil natural_gas and minerals into real_property constructed by the taxpayer therefore sec_1_263a-8 is not relevant in determining the real_property taxpayer constructed under sec_199 based on this analysis our office concludes that taxpayer’s gross_receipts derived from the sale of the leasehold rights are not dpgr under sec_199 case development hazards and other considerations our office does not believe that there are significant hazards with respect to the conclusion that the leasehold rights are not part of the real_property that taxpayer constructed in the ordinary course of its business while leasehold rights may be postn-136627-11 considered real_property which some taxpayers have argued means that gross_receipts from the sale should qualify as dpgr it is clear under the facts provided that the leasehold rights were not constructed by taxpayer this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call james holmes at if you have any further questions
